DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 21 June 2019, 11 October 2019, and 11 February 2021 were filed on, and after the mailing date this present application.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-26, 28-31, 35, and 37-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koreis US 6,489,745.
Regarding Claim 25, Koreis teaches an aircraft passenger seat assembly (figs. 1-3) comprising: 
a passenger seat (figs. 1-3) comprising a cutout (rear portion of seat where seatback tray is stored); 
a component (seatback tray 20, figs. 2 and 3) positioned within the cutout ; and 
an inductive wireless power unit comprising a coil assembly (inductive coil 12, figs. 2 and 3), 
wherein the coil assembly is positioned within the component (inductive coil 12 is disposed within a seatback tray 20, refer to col. 3, lines 23-24), 
wherein the coil assembly is configured to charge a personal electronic device (computing device 18, figs. 1 and 3) when the personal electronic device is positioned proximate to the component (wherein the computing device 18 is positioned proximate the charging unit 14 as shown, fig. 1 and refer to col. 2, lines 52-54) ; and 
a portion of the component covers the coil assembly (an inductive coil 12 disposed within a charging unit 14, refer to col. 2, lines 50-51).
Regarding Claim 26, Koreis teaches all of the limitations of Claim 25 above and further teaches wherein the component is at least one selected from the group of (i) a portion of a shell surrounding the passenger seat, (ii) a portion of a headrest, (iii) a portion of the passenger seat adjacent to an upper literature pocket, (iv) a portion of the passenger seat adjacent to a lower literature pocket, (v) a portion of a tray table, (vi) a portion of an arm rest, and (vii) a portion of a cocktail tray ((v) a portion of a tray table, 
Regarding Claims 28 and 37, Koreis teaches all of the limitations of Claims 25 and 35 above and further teaches wherein the portion of the component covering the coil assembly is formed of non-metallic materials (seatback tray 20, figs. 2 and 3).
Regarding Claims 29 and 38, Koreis teaches all of the limitations of Claims 25 and 35 above and further teaches wherein the portion of the component covering the coil assembly is integrally formed with a remainder of the component (inductive coil 12 is disposed within a seatback tray 20, refer to col. 3, lines 23-24).
Regarding Claims 30 and 39, Koreis teaches all of the limitations of Claims 25 and 35 above and further teaches wherein the portion of the component covering the coil assembly is coupled to a remainder of the component (inductive coil 12 is disposed within a seatback tray 20, refer to col. 3, lines 23-24).
Regarding Claim 31, Koreis teaches all of the limitations of Claim 25 above and further teaches wherein the personal electronic device comprises a second coil assembly (16, figs. 1 and 3) positioned at a distance of 9 mm-35 mm from the coil assembly during charging (12 and 16, figs. 1 and 3).
Regarding Claim 35, Koreis teaches an aircraft passenger seat assembly (figs. 1-3) comprising; 
a passenger seat back (figs. 2 and 3) comprising an outer shroud (seatback tray 20, figs. 2 and 3 covers upper back portion of seat); and 
an inductive wireless power unit comprising a coil assembly (inductive coil 12, figs. 2 and 3), 
wherein the coil assembly is positioned within the passenger seat back (inductive coil 12 is disposed within a seatback tray 20, refer to col. 3, lines 23-24) to charge a personal electronic device (computing device 18, figs. 1 and 3), 
wherein the coil assembly is positioned such that the personal electronic device charges while in an acceptable viewing position (coil assembly is positioned with the seatback tray, which when down provides an acceptable viewing position of the computing device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 27 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over  Koreis US 6,489,745.
Regarding Claim 27 and 36, Koreis teaches all of the limitations of Claims 25 and 35 above, however is silent wherein the inductive wireless power unit further comprises a printed circuit board positioned within the passenger seat.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include printed circuit board with the inductive wireless power unit in order for mounting of the circuit for use.


Claims 32-33 and 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Koreis US 6,489,745, in view of Soar US2013/005251.
Regarding Claim 32, Koreis teaches all of the limitations of Claim 25 above, however is silent wherein the component comprises a portion of the passenger seat such that the coil assembly is positioned behind a stowage location for a tray table.
Soar teaches wherein the component comprises a portion of the passenger seat such that the coil assembly (3b, fig. 3b) is positioned behind a stowage location for a tray table.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coil arrangement as taught by
Soar with the aircraft passenger seat assembly of Koreis in order to give the passenger added charging ability
Regarding Claim 33, the combination of Koreis and Soar teaches all of the limitations of Claim 32 above and further teaches wherein a second coil assembly is positioned within the tray table in a location that is within close proximity of the coil assembly when the tray table is in a stowed position (12, figs. 2 and 3 of Koreis and 3b, fig. 3 of Soar).
Regarding Claim 40, Koreis teaches all of the limitations of Claim 35 above, however is silent wherein the coil assembly is positioned within the passenger seat back adjacent to an upper literature pocket such that the personal electronic device charges when positioned in the upper literature pocket.
Soar teaches wherein the coil assembly is positioned within the passenger seat back adjacent to an upper literature pocket such that the personal electronic device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coil arrangement as taught by
Soar with the aircraft passenger seat assembly of Koreis in order to better assist a passenger charging a device.
Regarding Claim 41, Koreis teaches all of the limitations of Claim 35 above, however is silent wherein the coil assembly is positioned within the passenger seat back adjacent to a lower literature pocket such that the personal electronic device charges when positioned in the lower literature pocket.
Soar teaches wherein the coil assembly is positioned within the passenger seat back adjacent to a lower literature pocket such that the personal electronic device charges when positioned in the lower literature pocket (figs 9a and 9b and refer to [0155] shows raising and lower of the coil assembly).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coil arrangement as taught by
Soar with the aircraft passenger seat assembly of Koreis in order to better assist a passenger charging a device.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Koreis US 6,489,745, in view of Soar US 2013/005251, and in further view of Ingram et al. WO 00/02745.
Regarding Claim 34, the combination of Koreis and Soar teaches all of the limitations of Claim 32 above, however is silent wherein the tray table comprises an electronic reader.
Ingram teaches wherein the tray table comprises an electronic reader (flat screen 21, fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the coil arrangement as taught by
Soar with the aircraft passenger seat assembly of the combination of Koreis and Soar in order for a passenger to view information or entertainment.

Claims 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over   Ulbrich-Gasparevic US 2014/0183910.
Regarding Claim 42, Ulbrich-Gasparevic teaches an aircraft passenger seat assembly (2, fig. 4) comprising: 
a tray table (9, fig. 4) comprising a cutout (12, fig. 4 and refer to [0041]), an outer shroud (outside portion of 9, fig. 4), and 
tray table arms (18, fig. 4) pivotally coupled to the aircraft passenger seat assembly; and 
an inductive wireless power unit comprising a coil assembly (coils, refer to [0017]-[0018]), 
The transmission device may be both mechanical and inductive, the mechanical design being based for example on a commutator principle in order to take account of the pivoting movement of the tray element. The inductive variant may contain two coils which may be brought into alignment, wherein one coil is disposed in the region of the at least one first tray element and the second coil is disposed on the bearing arrangement. The first coil may be connected to the power cable located in the cutout, whilst the second coil may be connected to a power supply on board the vehicle. an induction coil is disposed on the tray element which is connectable to a power supply and an electronic charger. … Accordingly a mobile device may be placed in the holding arrangement so that an automatic alignment takes place between the induction coil and an induction coil in the mobile device. Thus the use of a wired power supply for charging the mobile device is not absolutely necessary, refer to [0017]-[0018] and see fig. 4, 5A and 5B). Ulbrich-Gasparevic however is silent regarding wherein wires connecting the coil assembly to a power supply are hidden from view along at least one of the tray table arms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to hide the wires connecting the coil assembly along at least one of the tray table arms since that is the only portion of the tray directly attached to the seat, which is the only connection point to supply power to the coil.
Regarding Claim 43, Ulbrich-Gasparevic teaches all of the limitations of Claim 42 above and further teaches wherein the coil assembly is positioned such that a personal electronic device charges while in an acceptable viewing position (fig. 4).

Regarding Claim 44, Ulbrich-Gasparevic teaches all of the limitations of Claim 42 above and further teaches wherein a portion of the outer shroud covers the coil assembly and is integrally formed with a remainder of the outer shroud (coil is within 9, fig. 4 and refer to [0017]-[0018]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/BRIAN K BAXTER/Examiner, Art Unit 2836  
30 July 2021

/DANIEL KESSIE/Primary Examiner, Art Unit 2836